Exhibit 10.29

 

FORM OF EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of              ,     
(the “Effective Date”) by and between HANGER, INC., a Delaware corporation (the
“Company”), and           (the “Executive”). The Company and Executive agree as
follows:

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, as the Company’s             , pursuant to the
terms and conditions set forth herein; and

 

WHEREAS, capitalized terms that are not defined when first used shall have the
meanings given in Section 12.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
below, both parties agree as follows:

 

1.                                      Employment; Term.

 

The Company agrees to employ the Executive and the Executive agrees to such
employment by the Company upon the terms and conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending upon
termination pursuant to Section 4 or Section 5 (the “Employment Period”). The
Executive represents and warrants that the Executive is not subject to any
restrictive covenants (including, without limitation, covenants not to compete
and covenants not to solicit) that could possibly prevent the Executive from
entering into this Agreement or providing services on the Company’s behalf. The
Executive agrees not to use or disclose in the course of the Executive’s
employment with the Company any confidential information or trade secrets of any
other Person.

 

2.                                      Services.

 

During the Employment Period, the Executive agrees (i) to devote the Executive’s
best efforts and full business time and attention to the business affairs of the
Company and its affiliates and to the performance of the Executive’s duties and
responsibilities hereunder (except for periods of approved absence, including
Vacation); (ii) to serve the Company as its          , which role shall include,
among other things,              , and to render such services as the Company’s
Chief Executive Officer or the Company’s Board of Directors (the “Board of
Directors”) may from time to time direct; provided, however, that the Executive
recognizes and agrees that the Company may change the Executive’s job
description as set forth in this Section 2 as a result of a good faith
restructuring of the Company’s or its affiliates’ operations; (iii) that the
Executive will not, except with the prior written consent of the Company, become
engaged in or render services for any business other than the business of the
Company or its affiliates; and (iv) that the Executive will follow the written
policies and procedures of the Company and its affiliates, as set forth by the
Company and its affiliates from time to time, as well as all applicable laws,
rules and regulations, including with respect to healthcare.

 

--------------------------------------------------------------------------------



 

3.                                      Salary, Bonus, Equity Compensation,
Other Benefits.

 

In consideration for the valuable services to be rendered by the Executive and
for the Executive’s agreement not to disclose or use Confidential Information of
the Company as described in Section 6 and not to compete against the Company as
described in Section 7, the Company hereby agrees as follows:

 

3.1                               Salary.  The Company will pay the Executive a
minimum base salary at the rate of          ($        ) per annum, payable in
accordance with the standard payroll practices of the Company (the “Base
Salary”).  The Executive shall be entitled to such increases in Base Salary
during the Employment Period as shall be determined and approved by the
Compensation Committee of the Board of Directors in its sole discretion, taking
account of the performance of the Company and the Executive, and other factors
generally considered relevant to the salaries of executives holding similar
positions with enterprises comparable to the Company.  Upon any such increase,
the term Base Salary shall mean such increased amount.

 

3.2                               Bonuses.

 

(a)                                 In addition to the Base Salary, the
Executive shall participate in the Company’s current bonus plan for senior
corporate officers (the “Bonus Plan”), as approved by the Compensation Committee
of the Board of Directors in each calendar year during the term of this
Agreement.  The Executive’s target bonus is         percent (  %) of the Base
Salary earned during the calendar year (the “Target Bonus”) and is contingent on
the Executive meeting certain performance criteria and the Company achieving
certain financial criteria, and up to          percent (  %) of the Base Salary
earned during the calendar year (the “Maximum Bonus”) if the Executive exceeds
certain performance criteria and the Company exceeds certain financial criteria
all as determined in the reasonable discretion of the Board of Directors and its
Compensation Committee.  The Executive shall be entitled to such increases in
the “Target Bonus” and the “Maximum Bonus” during the term hereof as shall be
determined and approved by the Compensation Committee of the Board of Directors
in its sole discretion, taking account of the performance of the Company and the
Executive, and other factors generally considered relevant to the salaries of
executives holding similar positions with enterprises comparable to the
Company.  Notwithstanding the foregoing, in the event that the Executive or the
Company fail to attain their minimum respective criteria in any given year, the
Board of Directors and its Compensation Committee may, in their reasonable
discretion, decline to award any bonus to the Executive.

 

(b)                                 The bonus described in this Section 3.2
shall be payable between January 1 and March 15 (inclusive) of the calendar year
following the calendar year for which the bonus is determined in accordance with
the Company’s normal practices.  In the event that the Executive is employed for
less than the full calendar year in the year in which the Executive’s
Termination Date occurs (“Termination Year”), the bonus payable to the Executive
shall be subject to Sections 4 and 5 of this Agreement and calculated based on
the Executive meeting certain performance criteria and the Company achieving
certain year-end financial criteria, all as determined by the Compensation
Committee of the Board of Directors, in its sole discretion.  Such bonus shall
be pro-rated for the portion of the Termination Year during which the Executive
was employed by the Company.  With respect to the bonus for the Termination
Year, any bonus payable pursuant to this Section 3.2 shall be payable to the
Executive between January 1 and March 15

 

2

--------------------------------------------------------------------------------



 

(inclusive) of the calendar year following the calendar year for which the bonus
is determined in accordance with the Company’s normal practices.

 

(c)                                  For any year beginning during the
twenty-four (24) month period following a Change in Control (the “Change in
Control Period”), as well as for any year in which a Change in Control occurs if
such Change in Control occurs prior to the grant of annual bonus opportunities
for such year, to assure that Executive will have an opportunity to earn annual
incentive compensation, the Executive shall be included in a bonus plan of the
Company which shall satisfy the standards described above and in this
Section 3(c) (such plan, the “Post-Change-in-Control Bonus Plan”).  Bonuses
under the Post-Change-in-Control Bonus Plan shall be payable with respect to
achieving such financial or other goals reasonably related to the business of
the Company as the Company shall establish (the “Goals”), all of which Goals
shall be reasonably attainable, by the end of the year of grant, with
approximately the same degree of probability as the most attainable goals under
the Company’s bonus plan or plans as in effect at any time during the 180-day
period immediately prior to the Change in Control and in view of the Company’s
existing and projected financial and business circumstances applicable at the
time.  The amount of the bonus (the “Bonus Amount”) that Executive is eligible
to earn under the Post-Change-in-Control Bonus Plan shall be no less than one
hundred percent (100%) of the Target Bonus for which the Executive was eligible
in the year prior to the Change in Control for achievement of the target Goals,
and no less than one hundred percent (100%) of the Maximum Bonus for which the
Executive was eligible in the year prior to the Change in Control for
achievement exceeding the target Goals, and in the event the target level of
Goals are not achieved, the Post-Change-in-Control Bonus Plan shall provide for
a payment of a Bonus Amount equal to a portion of the Targeted Bonus reasonably
related to that portion of the Goals which were achieved. Notwithstanding the
foregoing, if, during a Change in Control Period, employees of the Company or
the successor or acquirer in the Change in Control who are similarly situated to
the Executive are eligible for greater bonus amounts than those provided by the
foregoing sentence, then the Executive shall be eligible for a Bonus Amount no
less than that offered to such similarly situated employees.  In the event that
the Executive is employed for less than the full year for which a
Post-Change-in-Control Bonus Plan is in effect, the bonus payable to the
Executive shall be determined as described in Section 3.2(b) except that no
discretion may be applied to reduce the amount of the bonus otherwise payable to
the Executive and any subjective performance objectives applicable to the bonus
shall be deemed satisfied.

 

3.3                               Equity-Based Compensation.

 

(a)                                 In addition to the compensation described in
Section 3.1 and Section 3.2 of this Agreement, the Executive may have the
opportunity to receive equity-based awards relating to Shares in a manner
consistent with any equity incentive plan adopted by the Company. The
determination as to the number of shares subject to any such equity-based
awards, and the other terms and conditions of such awards, shall be subject to
the sole discretion of the Board of Directors or a committee thereof.

 

(b)                                 The equity-based awards contemplated by this
Section 3.3 shall be evidenced by, in addition to the equity incentive plan
under which they are granted, one or more award agreements (each, an “Award
Agreement”) between the Executive and the Company, which Award
Agreement(s) shall provide for a vesting schedule of not more than four
(4) years, in equal

 

3

--------------------------------------------------------------------------------



 

parts, of the award granted thereunder.  Notwithstanding any provisions now or
hereafter existing under any equity incentive plan of the Company, all
equity-based awards granted to the Executive shall vest in full immediately upon
the Termination Date except for termination of employment pursuant to
Section 4.3 or Section 4.5 hereof, and, to the extent the equity-based awards
held by the Executive on the Termination Date include stock options, stock
appreciation rights or similar awards with an exercise or base price, the
Executive (or the Executive’s estate or legal representative, if applicable)
shall thereafter have twelve (12) months from such Termination Date to exercise
such awards, if applicable.  For the avoidance of doubt, for purposes of
measuring the full vesting prescribed in the preceding sentence with respect to
any equity-based awards subject to performance goals, such performance goals
will be deemed satisfied at one hundred percent (100%) of the stated target
level for the award.

 

(c)                                  Notwithstanding the foregoing, during any
Change in Control Period, the Executive will be entitled to receive annual
grants of long-term incentive awards (the “Post-Change-in-Control LTI Grants”)
that shall satisfy the standards set forth above and that are no less favorable
to the Executive than the equity incentive awards granted to the Executive in
the year immediately preceding the Change in Control, including with respect to
the grant date fair value of such awards, the applicable performance criteria,
the manner in which the amount of incentive compensation earned is determined,
the length of vesting periods or the other terms of such incentive compensation
awards.  In addition, the Post-Change-in-Control LTI Grants shall either
(i) relate to, and be settled in, a class of equity that is listed and traded on
a national securities exchange, or (ii) have a grant date fair value no lower
than the equity incentive awards most recently granted to the Executive prior to
the Change in Control and be settled in cash at the end of the applicable
vesting or performance period.  Notwithstanding the foregoing, if, during a
Change in Control Period, employees of the Company or the successor or acquirer
in the Change in Control who are similarly situated to the Executive receive
annual grants of long-term incentive awards with a value greater than those to
which the Executive would be entitled pursuant to the foregoing, then the
Executive’s Post-Change-in-Control LTI Grants shall have a value no less than
the long-term incentive awards granted to such similarly situated employees.  In
addition, for purposes hereof, any grants made prior to a Change in Control that
are designated as special or non-recurring awards shall not be considered in
determining the Post-Change-in-Control LTI Grants.

 

(d)                                 Except to the extent any equity incentive
plan of the Company or any other agreement between the Company and the Executive
provides a more favorable result to the Executive, in the event of a Change in
Control all equity-based awards granted to the Executive prior to the Effective
Date shall immediately fully vest as of the date of such Change in Control and
shall be valued at the closing price of the Shares on the day prior to the day
of the Change in Control.  For purposes of measuring the full vesting prescribed
in the preceding sentence with respect to any equity-based awards subject to
performance goals, such performance goals will be deemed satisfied at one
hundred percent (100%) of the stated target level for the award or, if higher,
the level that would be achieved if the performance goals (as measured at the
time of the Change in Control) were to continue to be achieved at the same rate
through the end of the performance period.  Any equity-based awards granted to
the Executive on or after the Effective Date that are outstanding immediately
prior to a Change in Control shall be subject to the change in control
provisions of the applicable equity incentive plan under which they were granted
and of the applicable award agreement, except as otherwise provided herein.  In
addition, except to the extent any equity incentive plan of the Company or any
other agreement between the Company and the

 

4

--------------------------------------------------------------------------------



 

Executive provides a more favorable result to the Executive, if, after a Change
in Control, the Executive’s equity incentive awards do not relate to a class of
equity that is listed and traded on a national securities exchange, then:

 

(i)                                     The Executive shall have the right,
exercisable by written notice to the Company at any time after the Change in
Control, to receive, in exchange for the surrender of each of the Executive’s
then-vested stock options, stock appreciation rights or similar equity-based
awards the value of which is based on the appreciation of the value of a Share
rather than the full value of a Share, regardless of when granted, an amount of
cash equal to the excess of the Fair Market Value of the Shares subject to such
award over the exercise or grant price of such Shares subject to the award; and

 

(ii)                                  The Executive shall have the right,
exercisable by written notice to the Company at any time after the Change in
Control, to receive, in exchange for the surrender of each of the Executive’s
then-vested restricted Shares and each of the Executive’s then-vested restricted
stock unit, performance share and performance share unit awards, regardless of
when granted, an amount of cash equal to the Fair Market Value of the number of
Shares subject to such awards.

 

3.4                               Benefits.

 

(a)                                 The Executive shall be entitled to the
following benefits:           , including, without limitation, participation in
the Company’s Supplemental Executive Retirement Program (“SERP”), and
appropriate directors and officers liability insurance (to the extent
commercially reasonable for the Company to obtain such insurance), all of which
are consistent with those received by other similarly-situated members of the
Board of Directors (if the Executive is a member of the Board of Directors)
and/or senior executives of the Company and its subsidiaries as determined in
the sole discretion of the Compensation Committee of the Board of Directors. The
Executive’s level of contribution in the SERP shall be determined by the Board
of Directors or a committee thereof. The Executive shall receive the life
insurance equal to whatever the Company provides to its employees, plus
additional life insurance in an amount equal to          ), with the premiums
for such policy to be paid by the Company, and the Executive shall also receive
the option to participate in the Company’s supplemental life and accidental
death and dismemberment policies, with the premiums for such policies to be paid
by the Executive, all in accordance with the terms and conditions of such
policies as generally applied by the Company.

 

(b)                                 In addition to the foregoing, during any
Change in Control Period, the Executive shall be included: (i) to the extent
eligible thereunder (which eligibility shall not be conditioned on the
Executive’s salary grade or on any other requirement which excludes persons of
comparable status to the Executive unless such exclusion was in effect for such
plan or an equivalent plan at least one hundred eighty (180) days prior to the
Change in Control), in any and all plans providing benefits for the Company’s
salaried employees in general (including but not limited to group life
insurance, hospitalization, medical, dental, and long-term disability plans) and
(ii) in plans provided to executives of the Company of comparable status and
position to the Executive (including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement and similar or comparable
plans); provided, that, in no event shall the aggregate level of benefits under
the plans described in clause (i) and the plans described in clause

 

5

--------------------------------------------------------------------------------



 

(ii), respectively, in which the Executive is included be less than the
aggregate level of benefits under plans of the Company of the type referred to
in such clauses, respectively, in which Executive was participating immediately
prior to the Change in Control; and provided further, that, the Executive’s
level of contribution in the SERP (or equivalent benefit) during any Change in
Control Period shall not be less than the Executive’s level of contribution in
the SERP during the year prior to the Change in Control or the year in which the
Change in Control occurred, whichever is greater.

 

3.5                               Determination of Cap or Payment.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any portion of any payment under this Agreement, or under any
other agreement or arrangement with the Executive or plan of the Company or one
of its subsidiaries or affiliates (in the aggregate, “Total Payments”), would
constitute an “excess parachute payment” and would, but for this Section 3.5,
result in the imposition on the Executive of an excise tax under Code
Section 4999 (the “Excise Tax”), then the Total Payments to be made to the
Executive shall either be (i) delivered in full, or (ii) reduced to two hundred
ninety-nine and ninety-nine one-hundredths percent (299.99%) of the Executive’s
“base amount” for purposes of Code Section 280G so that no portion of such Total
Payments would be subject to the Excise Tax, whichever of the foregoing results
in the receipt by the Executive of the greatest benefit on an after-tax basis
(taking into account the applicable federal, state and local income taxes and
the Excise Tax).

 

(b)                                 Within forty (40) days following a
termination or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an excess parachute
payment, the Company shall obtain, at its expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Compensation Committee of the Board of Directors, which sets forth (i) the
“base amount” within the meaning of Code Section 280G; (ii) the aggregate
present value of the payments in the nature of compensation to the Executive as
prescribed in Code Section 280G(b)(2)(A)(ii); (iii) the amount and present value
of any “excess parachute payment” within the meaning of Code Section 280G(b)(1);
and (iv) the net after-tax proceeds to the Executive, taking into account the
tax imposed under Code Section 4999 if (x) the Total Payments were delivered in
full or (y) the Total Payments were reduced in accordance with Section 3.5(a). 
Such opinion shall be addressed to the Company and the Executive and shall be
binding upon the Company and the Executive.  If such opinion determines that
clause (a)(ii) above applies, then the payments or benefits under this agreement
or any other payment or benefit determined by Tax Counsel to be includable in
the Total Payments shall be reduced or eliminated so that under the bases of
calculations set forth in such opinion there will be no excess parachute
payment.  In such event, payments or benefits included in the Total Payments
shall be reduced or eliminated by applying  the following principles, in order: 
(1) the payment or benefit with the higher ratio of the parachute payment value
to present economic value (determined using reasonable actuarial assumptions)
shall be reduced or eliminated before a payment or benefit with a lower ratio;
(2) the payment or benefit with the later payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and
(3) cash payments shall be reduced prior to non-cash benefits; provided that if
the foregoing order of reduction or elimination would violate Code Section 409A,
then the reduction shall be made pro rata among the payments or benefits to be
received by the Executive (on the basis of the relative present value of the
parachute payments).

 

6

--------------------------------------------------------------------------------



 

(c)                                  For purposes of this Agreement, (i) the
value of any noncash benefits or any deferred payment or benefit shall be
determined in accordance with the principles of Code Sections 280G(d)(3) and
(4), and (ii) the Executive shall be deemed to pay federal income tax and
employment taxes at the highest stated rate of federal income and employment
taxation, and state and local income taxes at the highest stated rate of
taxation in the state or locality of the Executive’s domicile (determined in
both cases in the calendar year in which the termination or notice described in
Section 3.5(b) is given, whichever is earlier), net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.

 

(d)                                 If such Tax Counsel so requests in
connection with the opinion required by this Section 3.5, the Company shall
obtain, at its expense, and the Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to (1) the reasonableness of
any item of compensation to be received by the Executive solely with respect to
its status under Code Section 280G, or (2) the fair market value of any non-cash
benefit.  Such firm shall be selected by the Compensation Committee of the Board
of Directors.

 

(e)                                  This Section 3.5 shall be amended to comply
with any amendment or successor provision to Code Sections 280G or 4999.  If
such provisions are repealed without successor, then this Section 3.5 shall be
cancelled without further effect.

 

3.6                               Relocation.  The Executive shall relocate the
Executive’s and the Executive’s family’s primary residence to within fifty (50)
miles of        ,         on or before             ,     .  The Executive shall
receive                benefits subject to                  in connection with
the Executive’s relocation.

 

4.                                      Termination of Employment.

 

4.1                               Death. The Executive’s employment shall be
terminated by the Executive’s death.  In the event of the death of the
Executive, the Company shall pay to the estate or other legal representative of
the Executive the Base Salary (at the annual rate in effect) and Vacation as
accrued through the Termination Date and the bonus provided for in Section 3.2
for the Termination Year (as well as any then earned but unpaid bonus for the
year preceding the Termination Year, if applicable).  Except as otherwise
provided in this Agreement, the rights and benefits of the estate or other legal
representative of the Executive under the benefit plans and programs of the
Company shall be determined in accordance with the provisions of such plans and
programs.

 

4.2                               Disability.  If the Executive shall incur a
Disability, the employment of the Executive shall be terminated.  In the event
of such termination, the Company shall pay to the Executive the Base Salary (at
the annual rate then in effect) and Vacation accrued through the Termination
Date and the bonus provided for in Section 3.2 for the Termination Year (as well
as any then earned but unpaid bonus for the year preceding the Termination Year,
if applicable).  Except as otherwise provided under this Agreement, the rights
and benefits of the Executive or the Executive’s transferee under the benefit
plans and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

7

--------------------------------------------------------------------------------



 

4.3                               Due Cause.  The employment of the Executive
hereunder may be terminated by the Company at any time for Due Cause.  In the
event of such termination, the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and Vacation accrued through the
Termination Date and not theretofore paid to the Executive.  Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

4.4                               Termination by the Company Without Cause.

 

(a)                                 The Company may terminate the Executive’s
employment at any time, for whatever reason it deems appropriate or without
reason; provided, however, that in the event that such termination is not
pursuant to Section 4.1 (Death); Section 4.2 (Disability); Section 4.3 (Due
Cause); Section 4.5 (Voluntary Termination); or Section 4.6 (Retirement), the
Company shall pay to the Executive the Base Salary (at the annual rate then in
effect) and Vacation accrued through the Termination Date and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).

 

(b)                                 In addition to the payments described in
Section 4.4(a), the Company shall pay to the Executive, on the date that is six
(6) months and one day after the Termination Date, a lump sum in an amount equal
to          (  ) months (         (  ) months if the Termination Date is during
a Change in Control Period) of the monthly Base Salary and an additional bonus
payment equal to         (  ) times (      (  ) times, if the Termination Date
is during a Change in Control Period) the Target Bonus for the Termination Year
(collectively, the “Severance Payment”). In addition, the Company shall for
         (  ) months (         (  ) months if the Termination Date is during a
Change in Control Period) following the Termination Date, (i) reimburse the
Executive for the Executive’s reasonable costs of medical and dental coverage as
provided under COBRA (which shall be extended by       (  ) months if the
Termination Date is during a Change in Control Period), (ii) reimburse the
Executive for the Executive’s reasonable costs incurred in maintaining the
Executive’s life and disability coverage, and (iii) reimburse the Executive for
similar, applicable benefits granted to the Executive in Section 3.4, each at
levels substantially equivalent to those provided by the Company to the
Executive immediately prior to the termination of employment (including such
other benefits as shall be provided to senior corporate officers of the Company
in lieu of such benefits from time to time during the          (  ) or         
(  ) month payment period, as applicable), on the same basis, including the
Company’s payment of premiums and contributions, as such benefits are provided
to other senior corporate officers of the Company or were provided to the
Executive prior to the termination; provided, however, that no further
contribution to the SERP shall be made to the benefit of the Executive following
the Termination Date, in accordance with the SERP’s terms. Reimbursements of
expenses which provide for nonqualified deferred compensation under Code
Section 409A, if any, shall not be paid before six (6) months and one day after
the Executive’s Termination Date.  The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Executive may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided in any other taxable year.  Reimbursements shall be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which

 

8

--------------------------------------------------------------------------------



 

the expense was incurred.  The right to reimbursement hereunder is not subject
to liquidation or exchange for another benefit.

 

In addition, for a period of          (  ) months immediately following the
Executive’s Termination Date, the Executive will be provided with outplacement
services commensurate with those provided to other senior corporate officers of
the Company through a vendor selected by the Company. Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

(c)                                  Notwithstanding Section 4.4(b), in the
event that (i) the Executive is not a Specified Employee, then the Company shall
pay to the Executive the Severance Payment within forty-five (45) days from the
Termination Date and the six (6) month delay for reimbursements shall cease to
apply, or (ii) the Executive is a Specified Employee and the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to Section 4.4(b) within forty-five
(45) days following the Executive’s death.  If the Executive’s estate or legal
representative fails to notify the Company of the death of the Executive such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of this Agreement and shall not be liable to
the estate or legal representative for any losses, damages, or other claims
resulting from such late payment.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Executive shall not be entitled to any payments under
Section 4.4(b) unless the Executive has first duly and timely executed (and not
revoked) a form of mutual agreement and general release acceptable to the
Company releasing both the Company and the Executive from certain claims the
other party may have in connection with the Executive’s employment with the
Company and the termination thereof, to the extent permitted by law.

 

4.5                               Voluntary Termination.  The Executive may
terminate the Executive’s employment with the Company at any time and the
Company shall pay to the Executive the Base Salary (at the annual rate then in
effect) and Vacation accrued through the Termination Date and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).  In
the event the Executive terminates the Executive’s employment under this
Section 4.5, written notice of at least thirty (30) days shall be provided to
the Company in accordance with the provisions of Section 9. Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

4.6                               Retirement. In the event of the Executive’s
Retirement, the Company shall pay to the Executive the Base Salary (at the
annual rate then in effect) and Vacation accrued through the date of Retirement
and the bonus provided for in Section 3.2 for the Termination Year (as well as
any then earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  Except as otherwise provided under this Agreement, the rights and
benefits of the Executive or the Executive’s transferee under the benefit plans
and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

9

--------------------------------------------------------------------------------



 

5.             Good Reason Termination Following Change in Control.

 

If during a Change in Control Period there occurs:

 

(a)           any purported termination of the Executive by the Company not in
accordance with Section 4.1 (Death), Section 4.2 (Disability) or Section 4.3
(Due Cause);

 

(b)           a material diminution of the Executive’s responsibilities, as
compared to the Executive’s responsibilities immediately prior to the Change in
Control or at any time thereafter;

 

(c)           the Company’s notification of the Executive of its intent, at
least sixty (60) days in advance, to change the location of the Executive’s
principal place of employment with the Company to a location that is at least
fifty (50) miles away from the location of the Executive’s principal place of
employment prior to such change, unless such new location is no farther from the
Executive’s then-current residence than the immediately prior location;

 

(d)           the Company’s failure to satisfy the sixty (60) day advance notice
of relocation requirement set forth in Section 5(c) above (it being understood
that the Executive shall not, in such event, be required to relocate to
terminate the Executive’s employment pursuant to this Section 5);

 

(e)           any breach by the Company of Section 3.2(c), Section 3.3(c),
Section 3.3(d) or Section 3.4(b); or

 

(f)            any other material breach of this Agreement by the Company;

 

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the Executive’s actual knowledge of the occurrence of any of the
foregoing events, the Executive may resign employment with the Company (or, if
involuntarily terminated, give notice of the Executive’s intention to collect
benefits under this Agreement) by delivering a notice in writing (the “Notice of
Termination”) to the Company; provided, however, that, in the case of a
resignation based on a material breach of this Agreement pursuant to
Section 5(f), the Company shall have thirty (30) days from its receipt of the
Notice of Termination to cure the breach, if curable, and, if the Company fails
to cure the breach within such thirty (30) day period, then the Executive’s
resignation shall become effective upon the expiration of such thirty (30) day
period.  Upon the Executive’s resignation or notice following an involuntary
termination pursuant to the preceding sentence, the Executive shall be entitled
to receive the Base Salary and Vacation accrued to the Termination Date and the
bonus provided for in Section 3.2 for the Termination Year (as well as any then
earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  In addition, the Company shall pay to the Executive on the date
that is six (6) months and one day after the Termination Date the Severance
Payment (calculated, for the avoidance of doubt, using     (  ) months of Base
Salary and    (  ) times the Target Bonus for the Termination Year).  In
addition, the Company shall, for       (  )  months following the Termination
Date, (i) reimburse the Executive for the Executive’s reasonable costs of
medical and dental coverage as provided under COBRA (which shall be extended by
six (6) months if the Termination Date is during a Change in Control Period),
(ii) reimburse the Executive for the Executive’s reasonable costs incurred in
maintaining the Executive’s life and disability coverage, and (iii) reimburse
the

 

10

--------------------------------------------------------------------------------



 

Executive for similar, applicable benefits granted to the Executive in
Section 3.4, each at levels substantially equivalent to those provided by the
Company to the Executive immediately prior to the termination of the Executive’s
employment (including such other benefits as shall be provided to senior
corporate officers of the Company in lieu of such benefits from time to time
during the        (  ) month period), on the same basis, including the Company’s
payment of premiums and contributions, as such benefits are provided to other
senior corporate officers of the Company or were provided to the Executive prior
to the termination; provided, however, that no further contribution to the SERP
shall be made to the benefit of the Executive following the Termination Date, in
accordance with the SERP’s terms. Reimbursements of expenses which provide for
nonqualified deferred compensation under Code Section 409A, if any, shall not be
paid before six (6) months and one day after the Executive’s Termination Date. 
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a taxable year of the Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year. 
Reimbursements shall be paid on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.  The
right to reimbursement hereunder is not subject to liquidation or exchange for
another benefit.

 

In addition, for a period of      (  ) months immediately following the
Executive’s Termination Date, the Executive will be provided with outplacement
services commensurate with those provided to other senior corporate officers of
the Company through a vendor selected by the Company.  Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

(g)           Notwithstanding the prior provisions of this Section 5, in the
event that (i) the Executive is not a Specified Employee, then the Company shall
pay to the Executive the Severance Payment within forty-five (45) days from the
Termination Date and the six (6) month delay for reimbursements shall cease to
apply, or (ii) the Executive is a Specified Employee and the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to this Section 5 within forty-five
(45) days following the Executive’s death.  If the Executive’s estate or legal
representative fails to notify the Company of the death of the Executive such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of this Agreement and shall not be liable to
the estate or legal representative for any losses, damages, or other claims
resulting from such late payment.

 

(h)           Notwithstanding anything contained in this Agreement to the
contrary, the Executive shall not be entitled to any payments under this
Section 5 unless the Executive has first duly and timely executed (and not
revoked) the form of mutual agreement and general release acceptable to the
Company releasing both the Company and the Executive from certain claims the
other party may have in connection with the Executive’s employment with the
Company and the termination thereof, to the extent permitted by law.

 

6.             Confidential Information; Return of Property; Inventions.

 

6.1          Unless the Executive secures the Company’s written consent, the
Executive will not, during the Employment Period and for an unlimited period of
time thereafter,

 

11

--------------------------------------------------------------------------------



 

disclose, use, disseminate, lecture upon, or publish Confidential Information,
whether or not such Confidential Information was developed by the Executive.

 

6.2          “Confidential Information” means information disclosed to the
Executive or known by the Executive as a result of the Executive’s employment
with the Company, not generally known in the industry, about the Company’s
and/or its affiliates’ services, products, or customers, including, but not
limited to, clinical programs, procedures and protocols, research, operating
manuals, business methods, financial strategic planning, client retention,
customer and supplier lists, data processing, insurance plans, risk management,
marketing, contracting, selling and employees, as well as all protected health
information, as defined by the Health Insurance Portability and Accountability
Act of 1996, as amended (“PHI”).

 

6.3          The Executive agrees to preserve for the Company’s exclusive use
and deliver to the Company at the termination of the Executive’s employment, or
at any other time the Company may request, all equipment and property
(including, without limitation, tools, computers, mobile communication devices
and furniture) and all memoranda, data, notes, plans, records, reports and other
documents, whether in electronic, written or other form (and copies thereof),
relating to the business of the Company, including, without limitation, PHI,
that the Executive may then possess or have under the Executive’s control.

 

6.4          Limits on Confidentiality Requirements.

 

(a)           Nothing in this Agreement is intended to discourage or restrict
the Executive from communicating with, or making a report with, any governmental
authority regarding a good faith belief of any violations of law or regulations
based on information that the Executive acquired through lawful means in the
course of the Executive’s employment, including such disclosures protected or
required by any whistleblower law or regulation of the Securities and Exchange
Commission, the Department of Labor, or any other appropriate governmental
authority.

 

(b)           Nothing in this Agreement is intended to discourage or restrict
the Executive from reporting any theft of Trade Secrets pursuant to the Defend
Trade Secrets Act of 2016 (the “DTSA”) or other applicable state or federal
law.  The DTSA prohibits retaliation against an employee because of
whistleblower activity in connection with the disclosure of Trade Secrets, so
long as any such disclosure is made either (i) in confidence to an attorney or a
federal, state, or local government official and solely to report or investigate
a suspected violation of the law, or (ii) under seal in a complaint or other
document filed in a lawsuit or other proceeding.

 

(c)           If the Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, the Executive should report such activity through the Company’s
Open Door Policy (as provided in the Employee Handbook and/or any other then
applicable policies and procedures of the Company) or Compliance Hotline.  This
Agreement is in addition to and not in lieu of any obligations to protect the
Company’s Trade Secrets and Confidential Information pursuant to the Employee
Handbook and/or any other then applicable policies and procedures of the Company
and Code of Business Conduct and Ethics for Directors and Employees. Nothing in
this Agreement shall limit, curtail or diminish the Company’s statutory rights
under the DTSA, any applicable state law regarding trade secrets or common law.

 

12

--------------------------------------------------------------------------------



 

6.5     Inventions.

 

(a)           The Executive hereby agrees to assign any and all right, title, or
interest that the Executive may develop or establish in any designs, products,
discoveries, inventions, original works of authorship, Trade Secrets,
innovations, improvements, developments, modifications, know-how, technology,
process, management reports, internal reports and memoranda, product development
plans and strategies, customer lists, marketing, pricing, and sales plans,
policies, and strategies, whether or not patentable, that the Executive
conceives, reduces to practice, devises, develops, discovers, or incorporates in
Company products or services, either alone or jointly, or to which the Executive
otherwise contributes during the term of the Executive’s employment with the
Company and for one (1) year thereafter, insofar as such may either (a) relate
to or arise out of the Business, whether or not during business hours and
whether or not Company resources are utilized, or (b) involve the use of Company
resources, including the Executive’s time and attention during business and/or
non-business hours, all of which shall be owned by the Company (“Company Work
Product”). The Executive will make a complete and prompt disclosure of all
Company Work Product to the Company, and the Executive hereby assigns to the
Company, without further compensation, all rights in all Company Work Product.

 

(b)           The Executive will do all reasonable acts and things as may be
reasonably necessary to confirm and vest the entire right, title and interest in
the Company Work Product in the Company and to secure to the Company full
protection of the same, including without limitation, the execution and delivery
of assignments, patent applications and other documents or papers, whether
during employment with the Company or any time after termination of such
employment. In order to confirm the Company’s rights, the Executive also will
assign to the Company any and all copyrights and reproduction rights to any
written material prepared by the Executive in connection with the Executive’s
employment. In addition to the foregoing, without compensation but at the
Company’s expense, for a period of two (2) years following the termination for
any reason of employment with the Company, the Executive, upon reasonable notice
by the Company, will cooperate with the Company in securing or defending the
Company’s right, title, and interest in the Company Work Product.

 

(c)           The Executive expressly acknowledges and agrees that the Executive
has disclosed to the Company in writing prior to signing this Agreement any and
all designs, discoveries, inventions, patents, original works of authorship and
trade secrets of Executive that are related to the business of the Company
(collectively “Executive’s Intellectual Property”). The Company agrees to hold
the Executive’s Intellectual Property in strict confidence and not to disclose
the Executive’s Intellectual Property to any third party, except as may be
required by law, regulation or court of competent jurisdiction, in which case
the Company agrees to notify the Executive as soon as practicable prior to such
disclosure so as to afford the Executive an opportunity to seek a protective
order protecting the Executive’s Intellectual Property or otherwise object to
such disclosure. The foregoing restrictions with respect to the Executive’s
Intellectual Property shall not apply to any information which it can be
demonstrated (i) is or becomes generally available to the public other than as a
result of a disclosure by the Company or its representatives, (ii) was available
on a non-confidential basis prior to its disclosure by the Company or its
representatives, or (iii) becomes available on a non-confidential basis from a
source other than the Executive or the Executive’s representatives, which source
was not itself

 

13

--------------------------------------------------------------------------------



 

bound by a confidentiality agreement.

 

(d)           The Executive agrees that the Executive will not incorporate into
any work performed for the Company any of the Executive’s Intellectual Property
without the express written permission of the Company, and, with respect to any
of the Executive’s Intellectual Property that is incorporated into any work
performed for the Company with the Company’s express written permission, the
Executive hereby grants to the Company a royalty-free, irrevocable license
throughout the world to use, make, have made, sell, offer to sell, import,
disclose, publish, translate, reproduce, deliver, perform, dispose of, and to
authorize others so to do, all of such Executive’s Intellectual Property.

 

(e)           With respect to any of the Executive’s Intellectual Property
(i) that the Executive has not disclosed to the Company pursuant to this
Section 6.5 but that is incorporated into Company products or services or
brought to the Company for use in the Company products or services or (ii) that
the Executive has disclosed to the Company but incorporated into work performed
for the Company without the Company’s express written permission, the Executive
hereby assigns to the Company, without further compensation, all rights in all
such Executive’s Intellectual Property in accordance with this Section 6.5.

 

7.             Non-Compete.

 

7.1          The Executive recognizes and acknowledges that by virtue of signing
this Agreement and accepting employment hereunder, Executive will receive
training materials, Trade Secrets and other Confidential Information and will
acquire additional valuable training and knowledge, enhance the Executive’s
professional skills and experience, and learn additional proprietary Trade
Secrets and Confidential Information of the Company and its affiliates.  In
consideration of the foregoing and this contract of employment, the Executive
agrees that the Executive will not, during the Executive’s term of employment
and for a period of          (  ) months after the Termination Date, directly or
indirectly (i) engage, whether as principal, agent, investor, representative,
stockholder (other than as the holder of not more than five percent (5%) of the
stock or equity of any corporation the capital stock of which is publicly
traded), employee, consultant, volunteer or otherwise, with or without pay, in
any activity or business venture anywhere within the contiguous United States
that is competitive with the Business, (ii) solicit or entice or endeavor to
solicit or entice away from the Company and/or its affiliates any director,
officer, employee, agent or consultant of the Company and/or its affiliates with
whom the Executive had contact during the Executive’s employment with the
Company, either on the Executive’s own account or for any Person, firm,
corporation or other organization, regardless of whether the Person solicited
would commit any breach of such Person’s contract of employment by reason of
leaving the Company’s or any of its affiliates’ service; (iii) solicit or entice
or endeavor to solicit or entice away any of the referral sources, clients or
customers of the Company and/or any of its affiliates with whom the Executive
had contact during the Executive’s employment with the Company for the purpose
of competing in the Business, either on the Executive’s own account or for any
other Person, firm, corporation or organization; (iv) employ or otherwise
utilize (whether as a consultant, advisor or otherwise) any Person who was a
director, officer, or employee of the Company and/or its affiliates at any time
during the two (2) years preceding the Termination Date and with whom the
Executive had contact during the Executive’s employment with the Company, unless
such Person’s employment was terminated by the Company and/or its affiliates;

 

14

--------------------------------------------------------------------------------



 

or (v) employ or otherwise utilize (whether as a consultant, advisor or
otherwise) any Person with whom the Executive had contact during the Executive’s
employment with the Company and who is or may be likely to be in possession of
any Confidential Information.  The Executive agrees that the restraints imposed
under this Section 7 are reasonable and not unduly harsh or oppressive.  The
parties hereto agree that if, in any proceeding, the Court or other authority
shall refuse to enforce covenants set forth in this Section 7, because such
covenants cover too extensive a geographic area or too long a period of time,
any such covenant shall be deemed appropriately amended and modified in keeping
with the intention of the parties to the maximum extent permitted by law.

 

7.2          Since a material purpose of this Agreement is to protect the
Company’s investment in the Executive and to secure the benefits of the
Executive’s background and general experience in the industry, the parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of Section 6 or this Section 7 and that any
such breach will cause the Company irreparable harm.  Therefore, in the event of
a breach by the Executive of any of the provisions of Section 6 or this
Section 7, the Company or its successors or assigns may, in addition to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 

7.3          The Executive specifically authorizes and permits the Company to
provide any Person with which the Executive serves (or may serve) as an
employee, director, owner, stockholder, consultant, partner (limited or general)
or otherwise with a copy of this Agreement or a general description of some or
all of the terms of this Agreement.

 

8.             Miscellaneous.

 

8.1          Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
The parties agree that (i) the provisions of this Agreement shall be severable
in the event that any of the provisions hereof are for any reason whatsoever
invalid, void or otherwise unenforceable, (ii) such invalid, void or otherwise
unenforceable provisions shall be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable and (iii) the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

 

8.2          This Agreement embodies the complete agreement and understanding
among the parties and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

8.3          This Agreement is intended to bind and inure to the benefit of and
be enforceable by the Executive and the Company, and their respective successors
and assigns.

 

8.4          Assignment.

 

8.4.1       By the Company. The Company shall require any successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement

 

15

--------------------------------------------------------------------------------



 

in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.  As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law and this Agreement
shall be binding upon and inure to the benefit of, the Company, as so defined. 
The Company and the Executive agree that the Company may not assign this
Agreement without the express, written consent of the Executive.

 

8.4.2       By the Executive. The Executive may not assign this Agreement or any
part thereof without the prior written consent of a majority of the Board of
Directors; provided, however, that nothing herein shall preclude one or more
beneficiaries of the Executive from receiving any amount that may be payable
following the occurrence of the Executive’s legal incompetency or death and
shall not preclude the legal representative of the Executive’s estate from
receiving such amount or from assigning any right hereunder to the person or
persons entitled thereto under the Executive’s will or, in the case of
intestacy, to the person or persons entitled thereto under the laws of intestacy
applicable to the Executive’s estate.  The term “beneficiaries,” as used in this
Agreement, shall mean a beneficiary or beneficiaries so designated to receive
any such amount or, if no beneficiary has been so designated, the legal
representative of the Executive (in the event of the Executive’s incompetency)
or the Executive’s estate.

 

8.5          All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the State of Texas.  All disputes under this Agreement
shall be submitted to and governed by binding arbitration with an arbitrator
from the American Arbitration Association; except only that the Company may seek
relief in a court of competent jurisdiction in the event of a claimed violation
of Section 6 or Section 7 of this Agreement. The Executive hereby agrees that
any action or proceeding regarding or relating to this Agreement that is
properly submitted to a court of competent jurisdiction as described in the
preceding sentence shall be subject to the exclusive jurisdiction of the courts
of the State of Texas, County of Travis, or, if it has or can acquire
jurisdiction, in the United States District Court for the Western District of
Texas, and each of the parties hereto consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party hereto anywhere in the world.

 

8.6          Any provision of this Agreement may be amended or waived only with
the prior written consent of the Company and the Executive.  Notwithstanding
anything in this Agreement to the contrary, the Company shall unilaterally have
the right to amend this Agreement to comply with Section 409A of the Code.

 

8.7          This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

 

16

--------------------------------------------------------------------------------



 

9.                                      Notices.

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or at such other address as
such party may subsequently be designated by like notice:

 

If to the Company:

 

Hanger, Inc.
Suite 300
10910 Domain Drive
Austin, Texas 78758
Attention:               

 

If to the Executive:

 

                

                

 

10.                               Withholding.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive or the Executive’s beneficiaries,
including the Executive’s estate, shall be subject to withholding of such
amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes as permitted by law, provided it is
satisfied in its sole discretion that all requirements of law affecting its
responsibilities to withhold such taxes have been satisfied.

 

11.                               Survivorship.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

12.                               Definitions.

 

12.1                        “Business” shall mean any competitive business of
any of the following: (a) fabricating, manufacturing, distributing, wholesaling
or retailing of orthotics or prosthetics, or the operation of clinics to fit
patients for orthotics or prosthetics; (b) orthotic and prosthetic network
management, care and administration; (c) the business of providing
rehabilitative products (cold therapy, continuous passive motion, or similar
products) and services directly to patients; (d) integrated clinical physical
therapy programs for sub-acute and long-term care rehabilitation providers
(including, without limitation, skilled nursing facilities, home health
agencies, outpatient clinics and other rehabilitation providers), combining
medical technology with evidence-based clinical protocols; and/or (e) or any
other related businesses in which the

 

17

--------------------------------------------------------------------------------



 

Company and/or its affiliates is engaged during and at the termination of the
Employment Period.  For avoidance of doubt, volunteer work and/or teaching at an
educational institution shall not be deemed activities within the Business.

 

12.2                        “Change in Control” shall mean the occurrence of any
of the following:

 

(a)                                 a person, as defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (other than the Executive or a
group including the Executive), either (i) acquires twenty percent (20%) or more
of the combined voting power of the outstanding securities of the Company having
the right to vote in elections of directors and such acquisition shall not have
been approved within sixty (60) days following such acquisition by a majority of
the Continuing Directors (as hereinafter defined) then in office, or
(ii) acquires fifty percent (50%) or more of the combined voting power of the
outstanding securities of the Company having a right to vote in elections of
directors; or

 

(b)                                 Continuing Directors shall for any reason
cease to constitute a majority of the Board of Directors; or

 

(c)                                  the Company disposes of all or
substantially all of the business of the Company to a party or parties other
than a subsidiary or other affiliate of the Company pursuant to a partial or
complete liquidation of the Company, sale of assets (including stock of a
subsidiary of the Company) or otherwise; or

 

(d)                                 the Board of Directors approves the
Company’s consolidation or merger with or into any other Person (other than a
wholly-owned subsidiary of the Company), or any other Person’s consolidation or
merger with or into the Company, which results in all or part of the outstanding
shares of Stock being changed in any way or converted into or exchanged for
stock or other securities or cash or any other property.

 

12.3                        “Continuing Director” shall mean a member of the
Board of Directors who either was a member of the Board of Directors on the date
hereof or who subsequently became a Director of the Company and whose election,
or nomination for election, was approved by a vote of at least two-thirds (2/3)
of the Continuing Directors then in office.

 

12.4                        “Disability” means that the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

12.5                        “Due Cause” means any of: (i) the repeated failure
or refusal of the Executive to follow the lawful directives of the Chief
Executive Officer of the Company or the Board of Directors (except due to
sickness, injury or disabilities), (ii) gross inattention to duty or any other
willful, reckless or grossly negligent act (or omission to act) by the
Executive, which, in the good faith judgment of the Chief Executive Officer of
the Company or the Board of Directors, materially injures the Company, including
the repeated failure to follow the written policies and procedures of the
Company, (iii) a material breach of this Agreement by the Executive after
written notice and a reasonable opportunity to cure, if curable (provided that
such opportunity to cure will not apply if the opportunity to cure described in
the following sentence following a Change in

 

18

--------------------------------------------------------------------------------



 

Control applies), or (iv) the commission by the Executive of a felony or other
crime involving moral turpitude or an act of financial dishonesty against the
Company or any of its affiliates.  Following a Change in Control, any
determination of Due Cause shall be made only by the Board of Directors or by
the board of directors of the successor or acquirer in the Change in Control,
which may terminate the Executive for Due Cause only after providing Executive
(a) written notice that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination, (b) a thirty (30)
day opportunity to cure such facts or circumstances, if curable, (c) the
opportunity to appear before such board (with the accompaniment of counsel) and
provide rebuttal to such proposed termination, and (d) written notice following
such appearance confirming such termination and certifying that the decision to
terminate the Executive for Due Cause was approved in good faith by at least
sixty-six percent (66%) of the members of such board; provided that the
requirements of this sentence shall apply only if the termination for Due Cause
occurs, or is initiated by delivery of a written notice pursuant to clause (a),
during the Change in Control Period.

 

12.6                        “Fair Market Value” shall mean, per Share on a
particular date, the last sales price on such date on the national securities
exchange on which the Shares are then traded, as reported in The Wall Street
Journal, or if no sales of Shares occur on the date in question, on the last
preceding date on which there was a sale on such exchange. If the Shares are not
listed on a national securities exchange, but are traded in an over-the-counter
market, the last sales price (or, if there is no last sales price reported, the
average of the closing bid and asked prices) for the Shares on the particular
date, or on the last preceding date on which there was a sale of Shares on that
market, will be used. If the Shares are neither listed on a national securities
exchange nor traded in an over-the-counter market, the price determined by the
Board of Directors in its discretion shall be used.  Notwithstanding anything to
the contrary herein, following a Change in Control, if the Shares are neither
listed on a national securities exchange nor traded in an over-the-counter
market, the price determined by an independent appraisal, performed by an
independent appraisal firm selected by the mutual agreement of the Company and
the Executive, will be used to determine Fair Market Value.

 

12.7                        “Person” shall mean and include an individual, a
partnership, a joint venture, a corporation, a limited liability company, a
trust, an unincorporated organization and a governmental entity or any
department or agency thereof.

 

12.8                        “Retirement” shall mean the Executive’s voluntary
termination of employment at or after age sixty-five (65), provided the
Executive has given the Company written notice of the Executive’s intent to
retire no less than one (1) year prior to the scheduled Termination Date and the
Executive has, as of the scheduled Termination Date, been continuously employed
with the Company, including any of its direct or indirect subsidiaries, for a
period of no less than five (5) years.

 

12.9                        The Executive will be a “Specified Employee” if the
Executive is a key employee (as defined in Code Section 416(i) but without
regard to Code Section 416(i)(5)) of the Company or an affiliate of the Company
(within the meaning of Code Section 414(b) or (c)) any of the stock of which is
publicly traded on an established securities market or otherwise, as determined
at the time of the Executive’s “separation from service”.  The Executive is a
key employee under Code Section 416(i) if the Executive meets the requirements
of Code Section

 

19

--------------------------------------------------------------------------------



 

416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the regulations under
Code Section 416, but disregarding Code Section 416(i)(5), at any time during
the twelve (12) month period ending on an identification date.  For purposes of
determining whether the Executive is a key employee, compensation shall mean
wages within the meaning of Code Section 3401(a) but determined without regard
to any rules that limit the amount of remuneration included in wages based on
the nature or location of the employment or services performed.  If the
Executive is a key employee as of an identification date, the Executive is
treated as a key employee for the twelve (12) month period beginning on the
first day of the fourth month following the identification date.  The
identification date for this Agreement shall be December 31 of each year, such
that if the Executive satisfies the foregoing requirements for key employee
status as of December 31 of a year, the Executive shall be treated as a key
employee for the twelve (12) month period starting April 1 of the following
calendar year.

 

If, in a transaction constituting a “change in control” of the Company, as
determined by Code Section 409A, the Company is merged with or acquired by
another entity, and immediately following such change in control of the Company
the stock of either the Company or the acquirer or successor in such transaction
is publicly traded on an established securities market or otherwise, then for
the period between the date of such transaction and the next specified employee
effective date of the acquirer or survivor, the acquirer or survivor shall
combine the lists of the specified employees of each entity participating in the
transaction and re-order the list to identify the top 50 key employees (as well
as one percent (1%) and five percent (5%) owners that are considered key
employees) in accordance with Treasury Regulation §1.409A-1(i)(6)(i).

 

12.10                 “Share” shall mean a share of the common stock of the
Company or, following a Change in Control, a share of the common stock of the
Company or any other security used to determine the value of the equity-based
compensation of the Executive.

 

12.11                 “Termination Date” shall mean (i) if the Executive’s
employment is terminated by the Company for any reason whatsoever, other than
death or Disability, the Executive’s last day of work; (ii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the effective date of the Disability, as the case may be; and
(iii) if the Executive’s employment is terminated by the Executive, the
expiration date of the applicable notice period that is required pursuant to
this Agreement.  Notwithstanding the foregoing, no Termination Date shall be
earlier than the date as of which the Executive has incurred a “separation from
service” within the meaning of Internal Revenue Code (“Code”) Section 409A, as
determined by applying the default rules thereof.

 

12.12                 “Trade Secret” shall mean information, including a
formula, pattern, compilation, program, device, method, technique, process,
financial data, or list of actual or potential customers or suppliers that:
(a) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

12.13                 “Vacation” shall mean the Executive’s entitlement to paid
vacation pursuant to the Company’s vacation policy and Section 3.4(a).

 

20

--------------------------------------------------------------------------------



 

13.                               Acknowledgement.

 

Executive acknowledges and agrees that Executive has been given ample time and
fair opportunity to review this Agreement, to ask any questions Executive might
have, to consult with an attorney or other professional and to suggest
alternative provisions. Executive further states that Executive understands the
meaning and import of the terms and provisions of this Agreement, that the
Company has not unfairly or unduly influenced Executive to sign this Agreement
and that Executive willingly and voluntarily enters into this Agreement as a
condition of Executive’s employment and for fair and reasonable consideration.

 

[The next page is the signature page.]

 

21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

HANGER, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------